        Case 1:19-cv-10506-AT-SLC Document 70 Filed 04/02/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
SYDNEY HYMAN,
                                                              19 Civ. 10506 (AT)(SLC)
                               Plaintiff,

               v.

ANDREW FABBRI and JESSICA COHEN a/k/a
JESSICA FABBRI,

                        Defendants.
---------------------------------------------------------X

                                            ANSWER

       Defendants Andrew Fabbri (“Fabbri”) and Jessica Cohen (“Cohen”), by and

through their attorneys, answer the Amended Complaint with the following:

       1.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 1 of the Amended Complaint.

       2.      Defendants admit that Fabbri leased property from non-party Brian

Bomeisler and resided at a property at 51 Greene Street during a time period that

included September 13, 2016. Defendants otherwise deny the allegations in Paragraph 2

of the Amended Complaint including, but not limited to, the allegation that this

property had a “private enclosed roof terrace.”

       3.      Defendants admit that Cohen resided at a property at 51 Greene Street on

September 13, 2016.

       4.      Admit.




                                                  1
       Case 1:19-cv-10506-AT-SLC Document 70 Filed 04/02/20 Page 2 of 6



       5.      Defendants deny that the property had a “private, fence enclosed, roof

deck terrace” but otherwise admit that they were on the “Terrace roof deck” on

September 13, 2016.

       6.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 6 of the Amended Complaint.

       7.      Admit.

       8.      Deny.

       9.      Deny.

       10.     Deny.

       11.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 11 of the Amended Complaint.

       12.     Deny.

       13.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 13 of the Amended Complaint.

       14.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 14 of the Amended Complaint.

       `15.    Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 15 of the Amended Complaint.

       16.     The allegations in Paragraph 16 constitute legal argument to which no

response is required; to the extent a response is required, Defendants deny the

allegations.




                                            2
       Case 1:19-cv-10506-AT-SLC Document 70 Filed 04/02/20 Page 3 of 6



       17.     The allegations in Paragraph 17 constitute legal argument to which no

response is required; to the extent a response is required, Defendants deny the

allegations.

       18.     Deny.

       19.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 19 of the Amended Complaint.

       20.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 20 of the Amended Complaint.

       21.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 21 of the Amended Complaint.

       22.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 22 of the Amended Complaint.

       23.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph 23 of the Amended Complaint.

       24.     The allegations in Paragraph 24 constitute legal argument to which no

response is required; to the extent a response is required, Defendants deny the

allegations.

       25.     The allegations in Paragraph 25 constitute legal argument to which no

response is required; to the extent a response is required, Defendants deny the

allegations.

       26.     In response to the allegations set forth in Paragraph ​26​, defendants repeat

and reallege their responses to paragraphs ​1​ through ​25 as if fully set forth herein.




                                              3
       Case 1:19-cv-10506-AT-SLC Document 70 Filed 04/02/20 Page 4 of 6



       27-39. The allegations in Paragraphs 27-38 constitute legal argument to which no

response is required; to the extent a response is required, Defendants deny the

allegations.

                 AS AND FOR A FIRST AFFIRMATIVE DEFENSE:

       40.     The Amended Complaint fails to state a claim upon which relief can be

granted.

               AS AND FOR A SECOND AFFIRMATIVE DEFENSE:

       41.     The Amended Complaint fails to name the necessary party or parties that

allegedly caused the injuries sustained by the Plaintiff.

                AS AND FOR A THIRD AFFIRMATIVE DEFENSE:

       42.     Defendants deny Plaintiff’s allegations of negligence, liability, injury and

damages. The injuries and damages allegedly suffered by the Plaintiff, if any (which

injuries and damages are specifically denied by Defendants), were the result of culpable

conduct or fault of third persons for whose conduct Defendants were or are not legally

responsible, and the alleged damages recovered by the Plaintiff, if any, should be

diminished or reduced in the proportion to which said culpable conduct bears upon the

culpable conduct which caused the damages. Pursuant to Article 16 of the CPLR, if any

alleged liability on the part of Defendants (which liability is denied) is found to be fifty

percent or less of the total liability assigned to all parties liable, then the liability of

Defendants for non-economic loss shall not exceed Defendants’ equitable share

determined in accordance with the relative culpability of each party causing or

contributing to the total liability for non-economic loss. Insofar as Plaintiff’s alleged




                                             4
       Case 1:19-cv-10506-AT-SLC Document 70 Filed 04/02/20 Page 5 of 6



injuries and damages are the result of intervening and/or interceding circumstances

and/or acts of superseding willful conduct, negligence, statutory liability, or strict

liability on the part of parties over which or whom Deendants neither control nor have

the right to control, Defendants contend that they are not legally responsible or

answerable in damages for the consequences of such circumstances or the acts or

omissions of said third parties.

              AS AND FOR A FOURTH AFFIRMATIVE DEFENSE:

       43.    The amount of damages otherwise recoverable shall be diminished in the

proportion which the culpable conduct attributable to the Plaintiff bears to the culpable

conduct which caused the damages.

                AS AND FOR A FIFTH AFFIRMATIVE DEFENSE:

       44.      Plaintiff failed to mitigate, obviate, diminish or otherwise act to lessen or

reduce the alleged injuries, damages and/or disabilities alleged in the Amended

Complaint.

                AS AND FOR A SIXTH AFFIRMATIVE DEFENSE:

       45.      In the event Plaintiff recovers a verdict or judgment against Defendants,

then said verdict or judgment must be reduced by those amounts which have been, or

will, with reasonable certainty, replace or indemnify Plaintiff, in whole or in part, for any

past or future claimed economic loss, from any collateral source such as insurance,

social security, workers' compensation or employee benefits programs.




                                             5
       Case 1:19-cv-10506-AT-SLC Document 70 Filed 04/02/20 Page 6 of 6



              AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE:

       46.      This action is barred in whole or in part by the doctrines of res judicata

and/or collateral estoppel.

                                    JURY DEMAND

       47.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendants

demand a jury on all the issues so triable.



       WHEREFORE​, Defendants Andrew Fabbri and Jessica Cohen demand

judgment:

       (a)    Dismissing the Amended Complaint with prejudice;

       (b)    Awarding Costs, disbursements, and reasonable attorneys’ fees incurred

by Defendants in defending this action plus interest on any sums awarded thereunder;

and

       (c)    For such other and further relief as this Court deems just and proper.



Date: April 2, 2020

                                                                            Respectfully,

                                                                            /s/ ​M. Khan
                                                                   Khan Johnson LLC
                                                                       20 F Street NW
                                                                              7th Floor
                                                                Washington, DC 20001
                                                                       (202) 810-2399
                                                              mkhan@khanjohnson.com
                                                                Counsel for Defendants




                                              6
